DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2011/0010912 Bausen et al. (‘Bausen hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 11 – 20 have been withdrawn.
No Claims have been canceled.
Claims 3 – 6, 8 are objected to for allowable subject matter.
Claim 21 is allowed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first wing, item #40, Para 0042, is not shown in the drawings, and must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2011/0010912 Bausen et al. (‘Bausen hereafter).
		
Regarding Claim[s] 1, ‘Bausen discloses all the claim limitations including: A factory  for assembling a system from a plurality of components, the factory (‘Bausen, Abst, Para 0004, method final assembly of at least two aircraft, Aircraft assembled is moved in longitudinal direction between construction sites, including fuselage assembly, wing assembly and ground testing of aircraft) comprising: 
at least one factory floor (‘Bausen, Para 0034) having a plurality of equally-spaced build stations positioned thereon (‘Bausen, Para 0035, #6 (Carousel) divided into multitude of equally sized segments #16a, #16b… that open up from the center of the carousel #6); 
a hub-and-spoke tool track (‘Bausen, Para 0035, Figs 1 – 7, show a method and apparatus of the final assembly of aircraft in a 6 sided polygon divided into 60 degree segments where the boundary between work stations would be the spokes and the hub near #12) positioned on or within the factory floor (‘Bausen, Para 0034, #6 arranged level with a hall floor and is held on rails (not shown) to be rotatable by 360 degree on a vertical rotation axis #12) and having equally spaced radial track sections (‘Bausen, #20a, #20b ….) connected to and extending radially from a circular center hub section (‘Bausen, Figs 1 – 6 show #20a, #20b …. (U-shaped receiving devices) Extending radially from hub section near #12) wherein each of the radial track sections terminates at a respective one of the build stations (‘Bausen, Figs 1 – 6, #18 (annular station), and is divided into segments where the receiving devices terminate); and 
a mobile transport (‘Bausen, Para 0013, clocked rotation) configured to travel along the circular center hub section and the radial track sections of the hub-and-spoke tool track (‘Bausen, Paras 0005, 0016, structural components are installed in different stations as the aircraft moves through individual construction sites around the hub) and, 
upon reaching a predetermined one of the build stations (‘Bausen, Para 0035, #6 divided into multitude of equally sized segments), 
to transform into one or more build tools each configured to engage and support a respective one of the components during performance of a
predetermined work task (‘Bausen, Para 0017 - 0020, assembling apparatus/ build tools, are configured for specific tasks, the center of the carousel provides a storage of materials, during positioning of rotational carousel movement, the work stage can move along with the positioning of the aircraft).

Regarding Claim[s] 2, ‘Bausen discloses all the claim limitations including: an overhead crane configured to move between the build stations and perform another predetermined work task at each of the build stations (‘Bausen, Para 0041, crane (not shown)).
Regarding Claim[s] 9, ‘Bausen discloses all the claim limitations including: wherein the system is an aircraft, 
the components include a fuselage and wings (‘Bausen, Para 0004, fuselage assembly, wing assembly, and ground testing), and 
the build tools includes a first set of join tools configured to engage and support the fuselage and a second set of join tools configured to engage and support the wings (‘Bausen, Para 0017 - 0020, assembling apparatus/ build tools, are configured for specific tasks, the center of the carousel provides a storage of materials, during positioning of rotational carousel movement, the work stage can move along with the positioning of the aircraft, Para 0025, the fuselage and wings can be preassembled, inherently, since the function of the carousel is to assemble the aircraft, the carousel would be capable of supplying the build tools needed to construct the aircraft).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0010912 Bausen et al. (‘Bausen hereafter).

Regarding Claim[s] 7, ‘Bausen discloses all the claim limitations including: factory is configured for assembly of multiple different configurations of the system (‘Bausen, Para 0017 - 0020, assembling apparatus/ build tools, are configured for specific tasks, the center of the carousel provides a storage of materials, during positioning of rotational carousel movement, the work stage can move along with the positioning of the aircraft), and 
‘Bausen, Para 0024, control of carousel can be adapted to respective production conditions. Further, 0078 is capable of having 8 segmented work stations.  ‘Bausen teaches a capability of allowing adjustment and modification to the configuration.
‘Bausen is silent regarding: mobile transport is selectively reconfigurable for use with each of the multiple different configurations of the system.
However, It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Bausen with the transport to be capable of selectively reconfigurable for use with each multiple different configurations of the systems, since it the fact that a claimed device is capable of being reconfigured for additional or different uses is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.
		Further, ‘Bausen is capable of a reconfiguration of the work station number of segments and speed of the rotating carousel to fill the needs of the aircraft building. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Bausen with the ability to modify the mobile transport to be capable of selective reconfiguration since it would be just simple substitution of one known element for another to obtain predicable results.  

Regarding Claim[s] 10, ‘Bausen discloses all the claim limitations including: an outer wall surrounding the factory floor (‘Bausen, Para 0021, apparatus is arranged in a hall with lateral walls and small floor); and 
‘Bausen, Para 0021, Clm 13, apparatus is enclosed by a hall and walls, teaches walls enclosing the apparatus to assemble the aircraft, 
‘Bausen is silent regarding: plurality of bay doors supported by the outer wall, and each of the bay doors is configured to permit ingress of the components into the factory prior to assembling the system and 
egress of the system from the factory after assembling the system.
However, for an enclosed system with wall, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Bausen with doors to permit ingress and egress of the system from the factory after assembling the system.  It is well know that a building structure that is enclosed by walls has a means of ingress and egress that is usually doors.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 3 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "wherein the overhead crane includes a plurality of radial crane rail sections connected to a concentric pair of circular crane rails, and a carriage configured to engage and translate along the radial crane rail sections and the circular crane rails.”
The closest prior art is as cited above (‘Bausen).  ‘Bausen teaches Para 0041, a crane that is guided by the correspondingly designed arc-shaped or circular rails in the regions.  However, ‘Bausen does not teach a concentric pair of circular crane rails, and a carriage configured to engage and translate along the radial crane rail sections.
To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 4 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein "factory floor includes a first factory floor positioned below a second factory floor, and further includes a plurality of equally-spaced ramps interconnecting the first and second factory floors.”
The closest prior art is as cited above (‘Bausen).  ‘Bausen does not a first and second factory floor with a plurality of equally spaced ramps.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claims 5 & 6. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Claim 8 was previously Objected to.  However, Claim 8 is also currently objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 8 with the limitations of claim 7 and 1.  Specifically, the prior art does not teach the combination of limitations wherein "a human-machine interface device operable for generating an input signal, wherein the mobile transport is automatically reconfigured for use for the multiple configurations in response to the input signal.”
The closest prior art is as cited above (‘Bausen).  ‘Bausen does not teach any human interface device operable for generating an input signal. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Allowable Subject Matter
Claim[s] 21 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “human-machine interface device operable for generating an input signal, wherein the mobile transport is automatically reconfigured for use with the multiple different configurations in response to the input signal.”
The closest prior art is as cited above (‘Bausen).  ‘Bausen does not teach any human interface device operable for generating an input signal. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 -10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
11/05/2021